Case: 4:20-cv-00317-SEP Doc. #: 388 Filed: 08/03/20 Page: 1 of 4 PageID #: 47729




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

FEDERAL TRADE COMMISSION

                               Plaintiff,
                                                           Case No. 4:20-cv-00317-SEP
                          v.
PEABODY ENERGY CORPORATION
and
ARCH COAL, INC.,
                               Defendants.



        DEFENDANTS’ UNOPPOSED MOTION TO FILE UNDER SEAL
  DEFENDANTS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
       Defendants Peabody Energy Corporation and Arch Resources, Inc. (f/k/a Arch Coal, Inc.)
(together, “Defendants”) respectfully move the Court for an order pursuant to Rule 5.2 of the
Federal Rules of Civil Procedure and Rule 13.05 of the Local Rules of the United States District
Court for the Eastern District of Missouri permitting Defendants to file under seal, until further
order, their Proposed Findings of Fact and Conclusions of Law.
       The Proposed Findings of Fact and Conclusions of Law contain “confidential material”
as that term is defined in the Modified Protective Order the court entered on April 3, 2020, (Dkt.

No. 110 ¶ 1) that Defendants and non-parties produced during the course of discovery and
Plaintiff Federal Trade Commission’s (the “FTC”) investigation. See Modified Protective Order
¶ 9 (“In the event that any confidential material is contained in any pleading, motion, exhibit or
other paper filed or to be filed with the Court, the Court shall be so informed by the Party filing
such papers, and such papers shall be filed under seal.”). Permitting Defendants to file the
Proposed Findings of Fact and Conclusions of Law under seal is also appropriate under this
Circuit’s decisions regarding sealing and redaction of judicial records. See IDT Corp. v. eBay,
709 F.3d 1220, 1223-24 (8th Cir. 2013); Webster Groves Sch. Dist. v. Pulitzer Publ’g Co., 898
F.2d 1371, 1376-77 (8th Cir. 1990).
Case: 4:20-cv-00317-SEP Doc. #: 388 Filed: 08/03/20 Page: 2 of 4 PageID #: 47730




        In accordance with Local Rule 3.04, counsel for Defendants discussed this motion with
counsel for the FTC. Defendants and the FTC agree that the FTC does not oppose this motion
on the understanding that Defendants will serve a courtesy copy of the Proposed Findings of Fact
and Conclusions of Law to the FTC at the time of filing, and that Defendants will file a redacted
copy of the Proposed Findings of Fact and Conclusions of Law as soon as it is practicable.
                                         ARGUMENT
        “[T]he common-law right of access applies to judicial records in civil proceedings.” IDT
Corp., 709 F.3d at 1222. “This right of access is not absolute, but requires a weighing of
competing interests.” Webster Grove, 898 F.2d at 1376 (“When the common law right of access
to judicial records is implicated, we give deference to the trial court rather than taking the
approach of some circuits and recognizing a strong presumption favoring access.” (internal
quotation marks omitted)). “Where the common-law right of access is implicated, the court must

consider the degree to which sealing a judicial record would interfere with the interests served by
the common-law right of access and balance that interference against the salutary interests served
by maintaining confidentiality of the information sought to be sealed.” IDT Corp., 709 F.3d at
1223.
        Here, as this Court already repeatedly recognized in connection with other motions to file
under seal, see, e.g., Dkt. Nos. 151, 170, 173, 386, balancing these interests favors granting
Defendant’s motion to file the Proposed Findings of Fact and Conclusions of Law under seal.
The Proposed Findings of Fact and Conclusions of Law contain “confidential and competitively
sensitive information” that Defendants and non-parties “produced subject to a protective order.”
IDT Corp., 709 F.3d at 1223-24 (internal quotation marks omitted). Defendants and non-parties
have a strong interest in preventing disclosure of these commercially sensitive materials, which
include, inter alia, non-public financial information and forward-looking strategic plans. The

public, in contrast, has nothing more than a “generalized interest in access” that does not
outweigh Defendants’ and non-parties’ strong interest in avoiding disclosure of their confidential
material. See id. at 1224; see also, e.g., AT&T Servs., Inc. v. Max Retrans LLC, No. 4:19-CV-


                                                2
Case: 4:20-cv-00317-SEP Doc. #: 388 Filed: 08/03/20 Page: 3 of 4 PageID #: 47731




01925-NCC, 2019 WL 7372254, at *2 (E.D. Mo. Dec. 31, 2019); Sigma-Aldrich Co., LLC v.
Spittler, No. 4:15-CV-1158-RLW, 2016 WL 3227675, at *2 (E.D. Mo. June 9, 2016).
       Nevertheless, to preserve the public right of access to the extent possible, Defendants will
adhere to the following procedure: Defendants will serve a courtesy copy of the Proposed
Findings of Fact and Conclusions of Law on the FTC at the time of filing.             As soon as
practicable after filing, Defendants will file a redacted version of the Proposed Findings of Fact
and Conclusions of Law. See Modified Protective Order ¶ 9 (“Upon or after filing any paper
containing confidential material, the filing party shall file on the public record a duplicate copy
of the paper that does not reveal confidential material.”). Public access to a redacted version of
the Proposed Findings of Fact and Conclusions of Law provides adequate protection to the
public’s generalized interest in access. See IDT Corp., 709 F.3d at 1224; Sigma-Aldrich Co.,
2016 WL 3227675, at *2.

                                        CONCLUSION
       Given the nature of the confidential and competitively sensitive information contained in
Proposed Findings of Fact and Conclusions of Law, Defendants respectfully request that the
Court issue an order directing the Clerk of the Court to file the Proposed Findings of Fact and
Conclusions of Law under seal, until further order.
       A proposed order is attached.




                                                3
Case: 4:20-cv-00317-SEP Doc. #: 388 Filed: 08/03/20 Page: 4 of 4 PageID #: 47732




      Dated: August 3, 2020                     Respectfully submitted,



                                                Edward D. Hassi


                                                Cristina Thrasher, #5109954 (NY)
DEBEVOISE & PLIMPTON LLP
                                                (cthrasher@akingump.com)
Edward D. Hassi, #1026776 (DC)                  One Bryant Park
(thassi@debevoise.com)                          Bank of America Tower
Leah S. Martin, #1029757 (DC)                   New York, NY 10036
(lmartin@debevoise.com)                         Tel.: (212) 872-1000
801 Pennsylvania Avenue, N.W.
Washington, DC 20004                            Counsel to Defendant Peabody Energy
Tel.: (202) 383-8000                            Corporation

Michael Schaper, #4033486 (NY)
(mschaper@debevoise.com)                        BAKER BOTTS LLP
J. Robert Abraham, #4935110 (NY)                Stephen Weissman #451063 (DC)
(jrabraham@debevoise.com)                       (stephen.weissman@bakerbotts.com)
Tristan M. Ellis, #5405444 (NY)                 Michael Perry #1047965 (DC)
(tmellis@debevoise.com)                         (michael.perry@bakerbotts.com)
919 Third Avenue                                William Lavery #503292 (DC)
New York, NY 10022                              (william.lavery@bakerbotts.com)
Tel.: (212) 909-6000                            Matthew Adler #1022438 (DC)
                                                (matthew.adler@bakerbotts.com)
HUSCH BLACKWELL LLP
                                                Andrew George #988552 (DC)
Catherine L. Hanaway #41208 (MO)                (andrew.george@bakerbotts.com)
(catherine.hanaway@huschblackwell.com)          Elisa Beneze #1048179 (DC)
Michael C. Martinich-Sauter # 66065 (MO)        (elisa.beneze@bakerbotts.com)
(Michael.martinich-sauter@huschblackwell.com)   Jarad Daniels #1044253 (DC)
190 Carondelet Plaza, Suite 600                 (jarad.daniels@bakerbotts.com)
St. Louis, MO 63105                             Steven Pet #1617458 (DC)
Tel.: (314) 480-1500                            (steven.pet@bakerbotts.com)
AKIN GUMP STRAUSS HAUER                         700 K St NW
& FELD LLP                                      Washington, DC 20001
                                                Tel: (202) 639-7700
Goray Jindal, #471059 (DC)
(gjindal@akingump.com)                          Counsel to Defendant Arch Resources, Inc.
Corey W. Roush, #466337 (DC)
(croush@akingump.com)
J. Matthew Schmitten, #742690 (GA)
(mschmitten@akingump.com)
2001 K Street, N.W.
Washington, DC 20006
Tel.: (202) 887-4000


                                           4
